Citation Nr: 0618159	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1967.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2003, the Board granted 
service connection for PTSD.  In an April 2003 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, assigned a 30 percent 
evaluation, effective April 13, 1999.  An April 2004 rating 
decision increased the evaluation to 50 percent, effective 
April 13, 1999.  The case is now before the Board for final 
appellate consideration.


FINDING OF FACT

The competent medical evidence indicates that the veteran's 
PTSD results in total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The rating schedule provides that a 50 percent evaluation for 
PTSD is warranted by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic 
Code 9411.

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2005).

According to the GAF Scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score between 41 and 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A score of between 31 and 40 represents some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school) (emphasis in original).  DSM-IV at 32; 
38 C.F.R. § 4.125.

The Board acknowledges that there is some competent medical 
evidence that the veteran's PTSD does not warrant a 100 
percent evaluation.  The report of an October 2002 VA 
examination provides an Axis I diagnosis of PTSD, chronic; 
polysubstance abuse of cocaine, marijuana, and alcohol, in 
remission by self-report; and an Axis V GAF score of 60, 
based on moderate symptoms and impairments of PTSD apart from 
substance abuse.  

The report of a June 2003 VA examination provides an Axis I 
diagnosis of chronic PTSD, moderately severe.  The veteran 
was quite isolated and had very few friends.  He had 
occasional nightmares and flashbacks, more frequent anxiety 
and panic attacks (that might not be related to Vietnam), and 
difficulty sleeping.  The Axis V GAF score was 55, with the 
veteran being moderately severe.  

A September 2003 VA addendum provides that the veteran's 
claims file and medical records were reviewed.  They showed 
that the veteran's GAF scores ranged from 55 to 60, and this 
should not preclude him from being employable.  Review of the 
veteran's records, previous C&P examination reports and all 
available data also resulted in the opinion that the 
veteran's PTSD did not preclude employment.  He also had 
other medical problems that might contribute to his 
disability.

With respect to the September 2003 addendum, the Board 
observes that the veteran's GAF scores actually range as low 
as 35, as discussed further below.  The Board finds that this 
inaccuracy renders the September 2003 less probative.  

Overall, the Board finds that the evidence supporting a 100 
percent evaluation for PTSD outweighs the above evidence.  

The report of a June 1999 VA examination supports such an 
evaluation.  Although the veteran's GAF score was 50, the 
examiner commented that the veteran had severe problems in 
maintaining relationships with people and had difficulty in 
keeping his work as a result of depression, irritability and 
other symptoms.  

Evidence from the veteran's treating VA physician also 
supports a 100 percent evaluation.  In a May 2003 progress 
note, he stated that he had been treating the veteran for the 
past three years.  The veteran had severe flashbacks, 
intrusive thoughts and nightmares.  He was very angry and 
irritable and easily frustrated.  He had memory problems and 
avoided crowds and people.  He had some dissociation and 
memory lapses.  The physician concluded that the veteran's 
PTSD made him unable to engage in gainful employment, 
providing evidence in support of this claim.  

In treatment reports, the veteran's VA treating physician 
gave GAF scores lower than those actually cited by the 
September 2003 VA opinion that the veteran's PTSD did not 
preclude employment.  The veteran had a GAF score of 41 in 
October 2003, and GAF scores of 45 in December 2002, March 
2003, July 2003 and October 2003.  

In addition, statements from two counselors at a Vet Center 
dated in June 1999, October 2002, September 2003 and January 
2004 provide that the veteran was seen there for individual 
counseling for PTSD.  His PTSD was severe and resulted in 
symptoms such as anger, intrusive thoughts, nightmares and 
social isolation.  His PTSD rendered him unable to work or 
maintain healthy interpersonal relationships.  In June 1999, 
his GAF score was 35.  

A January 2001 Social Security Administration (SSA) 
Disability Determination and Transmittal provides that the 
veteran was disabled as of January 1999.  The primary 
diagnosis was anxiety-related disorders.  No secondary 
diagnosis was established.  Evidence considered by SSA 
includes the report of a January 2001 Comprehensive Mental 
Status Examination.  The Axis I diagnosis was PTSD; 
depression, appears to be rather severe, it seems to be 
related to Vietnam.  The examiner concluded that the findings 
of the evaluation indicated that the veteran, mentally, could 
not perform routine, repetitive tasks, interact with co-
workers, receive supervisions or maintain concentration and 
attention.  He just seemed unable to stabilize from PTSD.

The Board finds the statement that the veteran just seems 
unable to stabilize his PTSD, in light of a review of the 
record, to be entitled to great probative weight. 
  
In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Overall, the evidence shows that the veteran's service-
connected PTSD results in total occupational and social 
impairment.  The claim is granted.     

The Duty to Notify and the Duty to Assist

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

As discussed in detail above, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further development is needed.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
rules and regulations governing the award of monetary 
benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


